

116 S3531 IS: Small Business Relief From Communicable Disease Induced Economic Hardship Act of 2020
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3531IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Menendez (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to ensure small businesses affected by the onset of communicable diseases are eligible for disaster relief.1.Short titleThis Act may be cited as the Small Business Relief From Communicable Disease Induced Economic Hardship Act of 2020.2.Economic injury loans for communicable diseases(a)Definition of a disasterSection 3(k)(2) of the Small Business Act (15 U.S.C. 632(k)(2)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), striking the period and inserting ; and; and(3)by adding at the end the following:(D)a communicable disease for which the Federal Government has issued a travel alert or travel warning..(b)TermsSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended—(1)in subparagraph (D), by striking the period at the end and inserting ; or;(2)by inserting after subparagraph (D) the following:(E)a disaster described in section 3(k)(2)(D) for which the Federal Government has issued a public health emergency.; and(3)by adding at the end the following: A loan made pursuant to a disaster described in subparagraph (E) shall not require the payment of interest..(c)ApplicabilityThe amendments made by this section shall apply to a communicable disease—(1)for which the Federal Government issues a travel alert or travel warning before, on, or after the date of enactment of this Act; and(2)the effects of which are experienced on or after the date of enactment of this Act.